Per Curiam.

Action for the recovery of real estate. The question arose as to whether a conveyance was fraudulent; and the declarations of a person other than the grantee were offered in evidence againt the grantee, though he was not present when they were made.
The Circuit Court thought it had not been shown that a conspiracy or combination existed between the two, and refused the evidence.
Whether such combination had been shown was peculiarly a matter to be judged by the Circuit Court; and it would require a very strong case to induce this Court to disturb the judgment of the Circuit Court in a matter depending upon weight or effect of evidence. This, pertainly, is not such a case. . ..
The judgment is affirmed with costs.